                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO

CIVIL ACTION NO. 19-455


 GENE SEGALIS, INDIVIDUALLY and
 ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,

                             Plaintiff,

               v.

 MOLSON COORS BREWING COMPANY, A DELAWARE CORPORATION
 MARK R. HUNTER, AND
 TRACEY I. JOUBERT

                             Defendants.



          COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                        LAWS AND JURY DEMAND




       Plaintiff Gene Segalis (“Plaintiff”), by and through his attorneys, alleges upon

personal knowledge as to himself, and upon information and belief as to all other

matters, based upon the investigation conducted by and through his attorneys, which

included, among other things, a review of documents filed by Defendants (as defined

below) with the United States Securities and Exchange Commission (the “SEC”), news

reports, press releases issued by Defendants, and other publicly available documents,

as follows:
                      NATURE AND SUMMARY OF THE ACTION

       1.     This is a federal securities class action on behalf of all investors who

purchased or otherwise acquired Defendant Molson Coors Brewing Company (“Molson”

or the “Company”) common stock between February 14, 2017 and February 12, 2019,

inclusive (the “Class Period”). This action is brought on behalf of the Class for violations

of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78j(b) and 78t(a) and Rule 10b-5 promulgated thereunder by the

SEC, 17 C.F.R. § 240.10b-5.

       2.     Molson Coors Brewing Company is a multinational brewing company.

       3.     During the Class Period, unbeknownst to investors, the Defendants

repeatedly and materially misstated Molson’s financial condition in filings with the SEC,

while falsely representing that Molson’s financial statements complied with GAAP and

that its internal controls were effective. As a result, Class Members were materially

misled.

                              JURISDICTION AND VENUE

       4.     The federal law claims asserted herein arise under §§ 10(b) and 20(a) of

the Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated

thereunder by the SEC, 17 C.F.R. § 240.10b-5, as well as under the common law.

       5.     This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.




                                             2
       6.     This Court has jurisdiction over each Defendant named herein because

each Defendant is an individual or corporation who has sufficient minimum contacts with

this District so as to render the exercise of jurisdiction by the District Court permissible

under traditional notions of fair play and substantial justice.

       7.     Venue is proper in this District pursuant to § 27 of the Exchange Act, 15

U.S.C. § 78aa and 28 U.S.C. § 1931(b). Molson’s principal executive offices are in this

District, and many of the acts charged herein, including the dissemination of materially

false and misleading information, occurred in substantial part in this District.

       8.     In connection with the acts alleged in this complaint, Defendants, directly

or indirectly, used the means and instrumentalities of interstate commerce, including,

but not limited to, the mails, interstate telephone communications and the facilities of the

New York Stock Exchange (“NYSE”), a national securities exchange.

                                          PARTIES

       9.     Plaintiff Gene Segalis is an individual residing in Dupage County, Illinois.

Plaintiff acquired and held shares of the Company at artificially inflated prices during the

class period and has been damaged by the revelation of the Company’s material

misrepresentations and material omissions.

       10.    Defendant Molson is a Delaware corporation with its principal place of

business in Denver, Colorado. The Company trades on the New York Stock Exchange

(“NYSE”) under the ticker symbol “TAP”.




                                              3
      11.    Defendant Mark R. Hunter (“Hunter”) has been the President and Chief

Executive Officer of Molson since January 2015.

      12.    Defendant Tracey I. Joubert (“Joubert”) has been the Chief Financial

Officer of Molson since November 2016.

      13.    Collectively, Hunter and Joubert, are referred to throughout this complaint

as the “Individual Defendants”.

      14.    The Individual Defendants, because of their positions at the Company,

possessed the power and authority to control the content and form of the Company’s

annual reports, quarterly reports, press releases, investor presentations, and other

materials provided to the SEC, securities analysts, money and portfolio managers and

investors, i.e., the market. The Individual Defendants authorized the publication of the

documents, presentations, and materials alleged herein to be misleading prior to its

issuance and had the ability and opportunity to prevent the issuance of these false

statements or to cause them to be corrected. Because of their positions with the

Company and access to material non-public information available to them but not to the

public, the Individual Defendants knew that the adverse facts specified herein had not

been disclosed to and were being concealed from the public and that the positive

representations being made were false and misleading. The Individual Defendants are

liable for the false statements pleaded herein.




                                            4
                             SUBSTANTIVE ALLEGATIONS

       15.    The Class Period begins on February 14, 2017, when Molson filed on

Form 10-K with the SEC its annual report for the period ended December 31, 2016,

which stated in pertinent part:




       16.    On February 14, 2018, Molson filed on Form 10-K with the SEC its annual

report for the period ended December 31, 2017, which stated in pertinent part:




       17.    Defendant Hunter signed certifications for both of the 10-Ks described

above.



                                           5
       18.    Defendant Joubert signed certifications for both of the 10-Ks described

above.

       19.    Among other things, the above-mentioned certifications, which were made

pursuant to the Sarbanes-Oxley Act of 2002, required the signer to attest that they have

reviewed the report, that it does not contain untrue statements, that it fairly represents

the financial condition of the Company, and that the company’s internal controls are

effective.

       20.    Each of statements identified above were materially false and misleading

when issued as (1) the Company’s financial statements did not fairly present its results;

and (2) the Sarbanes-Oxley certifications were false.

       21.    Molson and the Individual Defendants acted with scienter in that they

knew that the public documents and statements issued or disseminated in the name of

the Company were materially false and misleading; knew that such statements or

documents would be issued or disseminated to the investing public; and knowingly and

substantially participated or acquiesced in the issuance or dissemination of such

statements or documents as primary violations of the federal securities laws. As set

forth elsewhere herein in detail, defendants, by virtue of their receipt of information

reflecting the true facts regarding Molson, their control over, and/or receipt and/or

modification of Molson’s allegedly materially misleading statements and/or their

associations with the Company that made them privy to confidential proprietary

information concerning Molson, participated in the fraudulent scheme alleged herein.



                                             6
      The Truth is Revealed

      22.    The truth was finally revealed on February 12, 2019. On that date, Molson

filed on Form 8-K with the SEC a news release stating in pertinent part:

    Item 4.02.     Non-Reliance on Previously Issued Financial Statements or a
    Related Audit Report or Completed Interim Review.

    On February 8, 2019, the Audit Committee of the Board of Directors (the “Audit
    Committee”) of Molson Coors Brewing Company (the “Company”), after
    discussion with management of the Company and PricewaterhouseCoopers
    LLP, the Company’s independent registered public accounting firm, concluded
    that the Company’s previously issued consolidated financial statements as of
    and for the years ended December 31, 2017 and December 31, 2016 should be
    restated and no longer be relied upon.

    As part of preparing its 2018 financial statements, the Company identified errors
    in the accounting for income taxes related to the deferred tax liabilities for its
    partnership in MillerCoors, LLC (“MillerCoors”). Upon the closing of the
    acquisition of the remaining interest in MillerCoors (the “Acquisition”) in the
    fourth quarter of 2016 and completion of the related deferred income tax
    calculations, the Company did not reconcile the outside basis deferred income
    tax liability for the investment in the partnership to the book-tax differences in
    the underlying assets and liabilities within the partnership. As a result of
    completing this reconciliation as part of preparing its 2018 consolidated financial
    statements, the Company identified a difference related to historical financial
    statements and concluded that the previously issued 2017 and 2016
    consolidated financial statements were misstated. Accordingly, the Company is
    restating its consolidated financial statements as of and for the year ended
    December 31, 2016 to increase its deferred tax liabilities and deferred tax
    expense by $399.1 million, with a corresponding decrease in net income and
    earnings per share. The Company’s consolidated financial statements as of and
    for the year ended December 31, 2017 are also being restated to reflect the
    revaluation of such deferred liabilities due to the U.S. Tax Cuts and Job Act of
    2017 and to correct further insignificant income tax errors resulting in a
    decrease to deferred tax liabilities and deferred tax expense of $151.4 million,
    resulting in corresponding increases to the Company’s net income and earnings
    per share. These adjustments resulted in an aggregate $247.7 million increase




                                            7
    to the Company’s deferred tax liabilities and corresponding decrease in retained
    earnings and total equity as of December 31, 2017.

    The Company intends to include restated consolidated financial statements as
    of and for the years ended December 31, 2017 and December 31, 2016 in its
    Annual Report on Form 10-K for the year ended December 31, 2018 (the “2018
    Annual Report”), which it expects to file on February 12, 2019. Management of
    the Company has concluded that the impact of the errors on the previously
    issued unaudited interim financial statements included in the Company’s
    Quarterly Reports on Form 10-Q are not material, but in conjunction with
    restating its annual financial statements, the Company will include corrected
    2018 and 2017 previously issued unaudited interim financial information in the
    2018 Annual Report and will revise its unaudited 2018 interim financial
    statements in connection with the filing of its Quarterly Reports on Form 10-Q
    for the quarters ending March 31, June 30 and September 30, 2019.

    In connection with the restatement, management of the Company has
    determined that a material weakness existed in the Company’s internal control
    over financial reporting as of December 31, 2018 relating to the design and
    maintenance of effective controls over the completeness and accuracy of the
    accounting for and disclosure of the income tax effects of acquired partnership
    interests. Specifically, the Company did not design appropriate controls to
    identify and reconcile deferred income taxes associated with the accounting for
    acquired partnership interests. As a result, the Company’s Chief Executive
    Officer and Chief Financial Officer have concluded that the Company’s
    disclosure controls and procedures were not effective as of December 31,
    2018, and the Company’s management has concluded that its internal control
    over financial reporting was not effective as of December 31, 2018.

      23.    Molson’s stock price fell sharply in the aftermath of these revelations. After

closing at $65.36 on February 11, 2019, the Company’s stock price dropped to $59.19

per share on February 12, 2019 – more than a 9% drop.

                           CLASS ACTION ALLEGATIONS

      24.    Plaintiff brings this action as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of a class of all persons and entities who

purchased or otherwise acquired Molson common stock between February 14, 2017



                                            8
and February 12, 2019, inclusive. Excluded from the Class are Defendants, directors

and officers of the Company, as well as their families and affiliates.

       25.      The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial

benefits to the parties and the Court.

       26.      There is a well-defined community of interest in the questions of law and

fact involved in this case. Questions of law and fact common to the members of the

Class which predominate over questions which may affect individual Class members

include:

             a. Whether the Exchange Act was violated by Defendants;

             b. Whether Defendants omitted and/or misrepresented material facts;

             c. Whether Defendants’ statements omitted material facts necessary in order

                to make the statements made, in light of the circumstances under which

                they were made, not misleading;

             d. Whether Defendants knew or recklessly disregarded that their statements

                were false and misleading;

             e. Whether the price of the Company’s stock was artificially inflated; and

             f. The extent of damage sustained by Class members and the appropriate

                measure of damages.

       27.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the

Class sustained damages from Defendants’ wrongful conduct alleged herein.



                                               9
       28.      Plaintiff will adequately protect the interests of the Class and has retained

counsel who are experienced in class action securities litigation. Plaintiff has no

interests that conflict with those of the Class.

       29.      A class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

                                 FRAUD ON THE MARKET

       30.      Plaintiff will rely upon the presumption of reliance established by the fraud-

on-the-market doctrine that, among other things:

             a. Defendants made public misrepresentations or failed to disclose material

                facts during the Class Period;

             b. The omissions and misrepresentations were material;

             c. The Company’s common stock traded in efficient markets;

             d. The misrepresentations alleged herein would tend to induce a reasonable

                investor to misjudge the value of the Company’s common stock; and

             e. Plaintiff and other members of the class purchased the Company’s

                common stock between the time Defendants misrepresented or failed to

                disclose material facts and the time that the true facts were disclosed,

                without knowledge of the misrepresented or omitted facts.

       31.      At all relevant times, the markets for the Company’s stock were efficient

for the following reasons, among others: (i) the Company filed periodic public reports

with the SEC; and (ii) the Company regularly communicated with public investors via



                                              10
established market communication mechanisms, including through regular

disseminations of press releases on the major news wire services and through other

wide-ranging public disclosures such as communications with the financial press,

securities analysts, and other similar reporting services. Plaintiff and the Class relied on

the price of the Company’s common stock, which reflected all information in the market,

including the misstatements by Defendants.

                                   NO SAFE HARBOR

       32.    The statutory safe harbor provided for forward-looking statements under

certain conditions does not apply to any of the allegedly false statements pleaded in this

Complaint. The specific statements pleaded herein were not identified as forward-

looking statements when made.

       33.    To the extent there were any forward-looking statements, there were no

meaningful cautionary statements identifying important factors that could cause actual

results to differ materially from those in the purportedly forward-looking statements.

                                    LOSS CAUSATION

       34.    On February 12, 2019, Molson’s common stock price fell almost 10% per

share, falling from its closing price of $65.36 per share on February 11, 2019 to $59.19

per share, after it revealed that certain of its financial statements could no longer be

relied upon, and that its internal control over financial reporting was not effective as of

December 31, 2018.




                                             11
                                  CAUSES OF ACTION

                                      Count I
Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                              (Against All Defendants)

       35.     Plaintiff repeats and re-alleges each and every allegation contained above

as if fully set forth herein.

       36.     During the Class Period, Defendants disseminated or approved the false

statements specified above, which they knew or deliberately disregarded were

misleading in that they contained misrepresentations and failed to disclose material

facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading.

       37.     Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that

they (i) employed devices, schemes, and artifices to defraud; (ii) made untrue

statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of

business which operated as a fraud and deceit upon those who purchased or otherwise

acquired the Company’s securities during the class period.

       38.     Plaintiff and the Class have suffered damages in that, in reliance on the

integrity of the market, they paid artificially inflated prices for the Company’s common

stock. Plaintiff and the Class would not have purchased the Company’s common stock

at the price paid, or at all, if they had been aware that the market prices had been

artificially and falsely inflated by Defendants’ misleading statements.




                                            12
                                           Count II
                          Violation of § 20(a) of the Exchange Act
                            (Against The Individual Defendants)

       39.     Plaintiff repeats and re-alleges each and every allegation contained above

as if fully set forth herein.

       40.     The Individual Defendants acted as controlling persons of the Company

within the meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their

high-level positions at the Company, the Individual Defendants had the power and

authority to cause or prevent the Company from engaging in the wrongful conduct

complained of herein. The Individual Defendants were provided with or had unlimited

access to the documents where false or misleading statements were made and other

statements alleged by Plaintiffs to be false or misleading both prior to and immediately

after their publication, and had the ability to prevent the issuance of those materials or

to cause them to be corrected so as not to be misleading.

                                   PRAYER FOR RELIEF

               WHEREFORE, Plaintiff prays for relief and judgment, as follows:

               (a)     determining that this action is a proper class action pursuant to

Rule 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class

as defined herein, and a certification of Plaintiff as class representative pursuant to Rule

23 of the Federal Rules of Civil Procedure and appointment of Plaintiff’s counsel as

Lead Counsel;




                                              13
             (b)    awarding compensatory and punitive damages in favor of Plaintiff

and the other class members against all Defendants, jointly and severally, for all

damages sustained as a result of Defendants’ wrongdoing, in an amount to be proven

at trial, including pre-judgment and post-judgment interest thereon;

             (c)    awarding Plaintiff and other members of the Class their costs and

expenses in this litigation, including reasonable attorneys’ fees and experts’ fees and

other costs and disbursements; and

             (d)    awarding Plaintiff and the other Class members such other relief as

this Court may deem just and proper.

                              DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury in this action of all issues so triable.



February 15, 2019                         Respectfully submitted,



                                          s/ Jacob A. Walker
                                          Jeffrey C. Block
                                          Jacob A. Walker
                                          BLOCK & LEVITON LLP
                                          155 Federal Street, Suite 400
                                          Boston, Massachusetts 02110
                                          Telephone: (617) 398-5600
                                          E-mail: jake@blockesq.com

                                          Attorneys for Plaintiff




                                             14
